GONZALES, Judge,
concurring.
I respectfully concur. In the writ action on this case, this court ruled: “Since the St. Helena suit was the first one filed, all matters incidental to divorce must be raised in that suit.” Complaining that this ruling was in error, Mrs. Newman sought writs to the Louisiana Supreme Court, which ordered the matter remanded to us for briefing, argument and opinion. If the Louisiana Supreme Court had been happy -with our ruling, it seems that it would have let it stand.
Apparently, however, the Louisiana Supreme Court granted writs because it was dissatisfied with the result of the ruling. Since I cannot say that the Louisiana Supreme Court was wrong, I can only say that I interpret their remand as a requirement that we reverse our previous position. If we did not take the position that we are taking in this opinion, we would be forced to reinstate our original ruling on the writ action. There can only be two ways to go in this case. Therefore, I concur in the result.